 



Exhibit 10.1
PENFORD CORPORATION
2006 LONG-TERM INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
     Penford Corporation (the “Company”) pursuant to its 2006 Long-Term
Incentive Plan (the “Plan”) as of the Grant Date below grants to Participant an
option to purchase the number of shares of the Company’s common stock (“Shares”)
set forth below. This nonqualified stock option is subject to all the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and
in the Stock Option Agreement, form of Notice of Exercise, and the Plan. The
Stock Option Agreement and form of Notice of Exercise are attached hereto.
Copies of the Plan are available upon request.

     
Participant:
   
 
   
Grant Date:
   
 
   
Vesting Commencement Date:
   
 
   
Number of Shares Subject to Option:
   
 
   
Exercise Price (per Share):
   
 
   
Expiration Date:
   
 
  (subject to earlier termination in accordance with the terms of the Plan and
the Stock Option Agreement)

Vesting and Exercisability Schedule:
Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, and Notice of Exercise, and understands that a copy of the Plan is
available upon request. Participant further acknowledges that as of the Grant
Date, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the Option
and supersede all prior oral and written agreements on the subject.

            PENFORD CORPORATION   PARTICIPANT  
 
         
By:
         
 
       
Its:
         
 
       
 
      Signature  

Attachments:
1. Stock Option Agreement
2. Notice of Exercise

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
PENFORD CORPORATION
2006 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
     Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this
Stock Option Agreement, Penford Corporation (the “Company”) has granted you an
option (the “Option”) under its 2006 Long-Term Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock (the “Shares”)
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice. Capitalized terms not explicitly defined in this Stock Option Agreement
but defined in the Plan shall have the same definitions as in the Plan.
     The details of the Option are as follows:
     1. Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest as provided in your Grant Notice, provided that vesting
will cease upon the cessation of your Continuous Status as a Participant.
     2. Number of Shares and Exercise Price. The number of Shares subject to
your Option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time for changes in the Company’s capital structure
at the Board’s sole discretion, as provided in the Plan.
     3. Method of Exercise. You may exercise the vested portion of your Option
during its term by delivering a Notice of Exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other Person (as defined in Section 7(b) below) as the Company may
designate, during regular business hours, together with such additional
documents as the Company may then require.
     4. Whole Shares. You may exercise your Option only for whole Shares.
     5. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your Option. You may elect to make payment of the
exercise price in cash or by check, or in any other manner acceptable to the
Company, which may include one or more of the following:
          (a) Payment pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Shares,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds (sometimes referred to as a “cashless exercise”). This
payment method would be in the Company’s sole discretion at the time your Option
is exercised and would be on condition that, at the time of exercise, the Shares
are publicly traded and quoted regularly in The Wall Street Journal.
Attachment 1 — Page 1

 



--------------------------------------------------------------------------------



 



          (b) Payment by delivery of Shares owned by you that you have held for
the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that you did not acquire directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. This payment method would be on condition that, at the time of
exercise, the Shares are publicly traded and quoted regularly in The Wall Street
Journal. “Delivery” for these purposes shall include delivery to the Company of
your attestation of ownership of such Shares in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your Option by tender to the
Company of Shares to the extent such tender would violate the provisions of any
law, regulation or agreement restricting the redemption of the Company’s stock.
     6. Treatment Upon Termination of Continuous Status as a Participant. The
term of your Option commences on the Grant Date and expires upon the earliest of
the following:
          (a) three (3) months after the date of termination of your Continuous
Status as a Participant;
          (b) immediately upon termination of your Continuous Status as a
Participant for Cause;
          (c) twelve (12) months after the date on which you ceased performing
services as a result of your Disability;
          (d) twelve (12) months after the date of your death; and
          (e) the Option expiration date (as referenced in your Grant Notice).
     It is your responsibility to be aware of the date the Option terminates.
     7. Effect of Change in Control. Notwithstanding any other provision in the
Plan to the contrary, the following provisions shall apply unless otherwise
prohibited under applicable laws, or by the rules and regulations of any
applicable governmental agencies or national securities exchanges or quotation
systems. This Option shall be Accelerated (as defined in Section 7(b) below)
immediately prior to a Change in Control described in Section 7(c).
          (a) “Accelerated” shall mean that the Option shall become fully vested
and immediately exercisable, and shall remain exercisable throughout its entire
term.
          (b) “Change in Control” shall mean any of the following events:
Attachment 1 — Page 2

 



--------------------------------------------------------------------------------



 



          (i) The Company is merged, consolidated, or reorganized
(“Reorganization”) with another entity and as a result of which less than 50% of
the outstanding voting interests or securities of the surviving or resulting
entity immediately after the Reorganization are owned in the aggregate by the
former shareholders of the Company, as the same shall have existed immediately
prior to such Reorganization, in substantially the same proportions as their
ownership before such Reorganization;
          (ii) The Company sells all or “Substantially All” of its assets to
another entity that is not a wholly-owned subsidiary or affiliate of the
Company, provided that a sale shall constitute Substantially All of the
Company’s assets only if the fair market value of the consideration received for
such assets exceeds 50% of the fair market value of the Company’s average total
market capitalization during the twenty (20) trading days ending twenty
(20) trading days prior to the first public announcement of such sale; provided
further that the fair market value of the consideration received and the total
market capitalization of the Company shall be as reasonably determined by the
Board in good faith and that both the Company’s stock and any publicly traded
consideration received in a sale shall be valued using the closing price for
such security (y) for the period referenced above in the case of the Company’s
stock and (z) the average closing prices for the first twenty (20) trading days
after the closing of any sale or other transaction in which any publicly traded
consideration is received;
          (iii) Any person, within the meaning of Sections 3(a)(9), 13(d), or
14(d) (as in effect on the date hereof) of the Exchange Act (“Person”), other
than any employee benefit plan then maintained by the Company, acquires more
than 40% of the outstanding voting securities of the Company (whether, directly,
indirectly, beneficially or of record). For purposes hereof, ownership of voting
securities shall take into account and shall include ownership as determined by
applying the provisions of Rule 13d-3(d)(1)(i) (as in effect on the date hereof)
pursuant to the Exchange Act; or
          (iv) During any twenty-four (24) month period individuals who
constitute the Board at the beginning of such period cease for any reason to
constitute at least a majority thereof, unless the election, or nomination for
election by the Company’s shareholders, of each new director was approved by the
vote of at least two-thirds of the directors then still in office who were
directors of the Company at the beginning of such period; provided that no
individual shall be considered so approved if such individual initially assumed
office as a result of or in connection with an actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
     8. Golden Parachute Taxes. Subject to the terms of an applicable change in
control agreement executed by you and the Company, in the event that any amounts
paid or deemed paid to you pursuant to this Stock Option Agreement are deemed to
constitute “excess parachute payments” as defined in Section 280G of the Code
(taking into account any other payments made to you under the Plan and any other
compensation paid or deemed paid to you), or if you are deemed to receive an
“excess parachute payment” by reason of the acceleration of vesting of your
Option granted under the Plan due to a Change in Control, the
Attachment 1 — Page 3

 



--------------------------------------------------------------------------------



 



amount of such payments or deemed payments shall be reduced (or, alternatively,
the number of options that become 100% vested shall be reduced), so that no such
payments or deemed payments shall constitute excess parachute payments. The
determination of whether a payment or deemed payment constitutes an excess
parachute payment shall be in the sole discretion of the Board.
     9. Securities Law Compliance and Other Restrictions. Notwithstanding any
other provision of this Agreement, you may not exercise your Option unless the
Shares issuable upon exercise are registered under the Securities Act of 1933,
as amended (“Securities Act”) or, if such Shares are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of the Option must
also comply with other applicable laws and regulations governing the Option, and
you may not exercise the Option if the Company determines that such exercise
would not be in material compliance with such laws and regulations.
     10. Limited Transferability. Your Option is not transferable, except by
will or by the laws of descent and distribution, and is exercisable during your
life only by you.
     11. Withholding Taxes.
          (a) At the time you exercise your Option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” to the extent permitted by the Company), any sums required to satisfy
federal, state, local or foreign withholding tax obligations of the Company that
may arise in connection with such exercise.
          (b) Upon your request and subject to approval by the Company and
compliance with any applicable conditions or restrictions of law, the Company
may withhold from fully vested Shares otherwise issuable to you upon the
exercise of your Option a number of whole Shares having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law.
          (c) You may not exercise your Option unless the tax withholding
obligations of the Company are satisfied. Accordingly, you may not be able to
exercise your Option when desired even though your Option is vested.
     12. Option Not an Employment or Service Contract. Your Option is not an
employment or service contract and nothing in your Option will be deemed to
constitute an employment or service contract or confer or be deemed to confer
any right for you to continue in the employ or service of, or to continue any
other relationship with, the Company or any Subsidiary or limit in any way the
right of the Company or any Subsidiary to terminate your employment, service or
other relationship at any time, with or without Cause.
Attachment 1 — Page 4

 



--------------------------------------------------------------------------------



 



     13. Governing Plan Document. Your Option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Option, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your Option and those of the
Plan, the provisions of the Plan shall control.
     14. Employee Data Privacy. By entering this Agreement, you (a) authorize
the Company and any agent of the Company administering the Plan or providing
Plan recordkeeping services, to disclose to the Company or any of its affiliates
any information and data the Company requests in order to facilitate the grant
of the Option and the administration of the Plan; (b) waive any data privacy
rights you may have with respect to such information; and (c) authorize the
Company and its agents to store and transmit such information in electronic
form.
     15. Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Employer and be binding upon you and your heirs,
executors, administrators, successors and assigns.
Attachment 1 — Page 5

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
PENFORD CORPORATION
Notice of Exercise of
Stock Option
TO: Penford Corporation (the “Company”)
The undersigned hereby exercises Stock Option dated                       
granted by the Company pursuant to its 2006 Long-Term Equity Incentive Plan and
related Stock Option Agreement, to purchase
                                         Shares of common stock of the Company
(the “Option Shares”) at a price of $                                        
per Share, for a total purchase price of
$                                         .
Payment method (Choose one or a combination of the following methods). See
Section 5 of your Stock Option Agreement and notify the Company’s Secretary, or
to such other person as the Company may designate, if you wish to pay by other
than cash or check since these alternatives may be subject to special conditions
or not available under certain circumstances.

      o cash or check         o By Regulation T Program (“cashless exercise”)  
      o Delivery of already-owned shares

Details:
By this exercise, the undersigned agrees to provide for the payment by the
undersigned to the Company (in the manner designated by the Company) of
applicable tax withholding obligation, if any, relating to the exercise of the
foregoing Stock Option.

         
 
     
DATE
  SIGNATURE      
 
     
 
  PRINT NAME  

Attachment 2 — Page 1

 